Southard J.
remarked. An overseer has no right to enter on lands adjoining the road, to the injury of the owner, for any purposes except those specified in the statute, (a) Whether this overseer had trespassed for other purposes, and the extent of the trespass, were proper subjects for the jury. There is nothing in the case to shew that they erred. On the contrary, so far as the return of the justice is to be regarded, we have full evidence that they decided correctly. The overseer had no right to throw down the plaintiff’s fence ; to carry away his rails and stones and dig up his ground, lying beyond the limits of the road, without his permission. The verdict and judgment are right.
By the court:
Let the judgment be affirmed.

 Winter vs. Peterson, 4 Zab. 524. Davidson vs. Schenck, 2 Vr. 174. Wuesthoff vs. Seymour, 7 C. E. Gr. 70. See Hoboken, &c. Co., vs. Kerrigan, 2 Vr. 13.